Case 1:20-cv-02601-VM Document 53-3 Filed 08/06/20 Page 1 of 3




EXHIBIT C
7/28/2020          JusticeCase   1:20-cv-02601-VM
                          Department                           Document
                                     Seeks Forfeiture of More than              53-3
                                                                   $20 Million in        Filed 08/06/20
                                                                                  Assets Relating to Unlawful UsePage    2 of 3 System to Evade and …
                                                                                                                 of U.S. Financial


            An official website of the United States government
            Here’s how you know



        JUSTICE NEWS

                                                                 Department of Justice

                                                                  Office of Public Affairs


      FOR IMMEDIATE RELEASE                                                                                              Wednesday, June 3, 2020


         Justice Department Seeks Forfeiture of More than $20 Million in Assets Relating to
           Unlawful Use of U.S. Financial System to Evade and Violate Iranian Sanctions

      A forfeiture complaint was filed today in the U.S. District Court for the District of Alaska alleging that assets equivalent to
      more than $20 million are subject to forfeiture based on violations of the International Emergency Economic Powers Act
      (IEEPA) and federal money laundering statutes.

      Assistant Attorney General Brian A. Benczkowski of the Justice Department’s Criminal Division, U.S. Attorney Bryan
      Schroder for the District of Alaska, Special Agent in Charge Robert W. Britt of the FBI’s Anchorage Field Office and
      Special Agent in Charge Justin H. Campbell of the IRS-Criminal Investigation’s (IRS-CI) Seattle Field Office made the
      announcement.

      The civil forfeiture complaint alleges that Kenneth Zong, a U.S. citizen, conspired with three Iranian nationals to evade
      the prohibitions of IEEPA and the Iranian Transactions and Sanctions Regulations (ITSR) by engaging in false, fictitious
      and fraudulent transactions which were designed to unlawfully convert and remove Iranian owned funds in a Korean
      financial institution, equivalent to approximately $1 billion U.S. dollars (USD). These funds were held in Korean bank
      accounts and converted into more easily tradeable currencies, such as USD, through U.S. financial institutions and
      laundered into and through a host of shell company accounts in multiple jurisdictions, including the United States, the
      United Arab Emirates and Korea.

      Approximately $20 million in funds traceable to this scheme were used by Zong’s co-conspirators to attempt to
      purchase a hotel in Tbilisi, Georgia in 2011 and 2012. The proceeds of these funds and this attempted transaction are
      the subject of the forfeiture complaint.

      A complaint is merely an allegation. A defendant is presumed innocent until proven guilty beyond a reasonable doubt in
      a court of law.

      The FBI and IRS-CI are investigating the case. Deputy Chief Woo S. Lee and Senior Trial Attorney Michael Olmsted of
      the Criminal Division’s Money Laundering and Asset Recovery Section and Assistant U.S. Attorneys Jonas Walker and
      Steven Skrocki of the U.S. Attorney’s Office for the District of Alaska are prosecuting the case. The Criminal Division’s
      Office of International Affairs provided valuable assistance in this matter.

      The department appreciates the significant assistance provided by UAE authorities, including in particular the Dubai
      Police Department’s Anti-money Laundering and Financial Crimes Division and the Government of Ras al Khaimah.
      The department also appreciates the significant assistance provided by the Office of the Prosecutor General of Georgia
      and the Supreme Prosecutor’s Office and Ministry of Justice of the Republic of Korea.

      The year 2020 marks the 150th anniversary of the Department of Justice. Learn more about the history of our agency
      at www.Justice.gov/Celebrating150Years.


      Attachment(s):

https://www.justice.gov/opa/pr/justice-department-seeks-forfeiture-more-20-million-assets-relating-unlawful-use-us-financial                       1/2
7/28/2020                                   Justice Department Seeks Forfeiture of More than $20 Million in Assets Relating to Unlawful Use of U.S. Financial System to Evade and …

              Download Zong Forfeiture Complaint

              Topic(s):
              Asset Forfeiture

              Component(s):
              Criminal Division
              Criminal - Money Laundering and Asset Recovery Section
              USAO - Alaska

              Press Release Number:
              20-512
Case 1:20-cv-02601-VM Document 53-3 Filed 08/06/20 Page 3 of 3




                                                                                                                                                     Updated June 4, 2020




https://www.justice.gov/opa/pr/justice-department-seeks-forfeiture-more-20-million-assets-relating-unlawful-use-us-financial                                                    2/2
